Citation Nr: 0717773	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2001, for the grant of service connection for a cervical 
spine disability.

2.  Entitlement to an increased initial rating for a cervical 
spine disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a cervical spine disability, effective 
February 27, 2001, and assigned a 20 percent disability 
rating, effective from February 27, 2001 to December 8, 2002.  
As of December 9, 2002, a 100 percent disability rating was 
effective until March 1, 2003.  By an August 2004 rating 
decision, the RO increased the disability rating for the 
veteran's cervical spine disability from 20 percent to 30 
percent disabling, effective March 1, 2003.  

The Board remanded the claims for in November 2006 to 
schedule the veteran for hearing before a Veterans Law Judge.  
The veteran withdrew his request for a hearing in a March 
2007 statement.  Also in a March 2007 written statement, the 
veteran submitted additional medical evidence for 
consideration along with a statement waiving initial 
consideration of such evidence by the RO.   

The Board notes that the veteran indicated in a June 2005 
written statement that his cervical spine symptoms are 
causing him mental depression.  This matter is referred to 
the RO for further consideration. 


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
cervical spine disability was filed at the RO on February 27, 
2001, more than one year after his separation from active 
service.  Service connection for a cervical spine disability 
subsequently was granted, effective February 27, 2001.

2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a cervical spine 
disability dated prior to February 27, 2001.

3.  For the period from February 27, 2001 to December 8, 
2002, the veteran's service-connected cervical spine 
disability was manifested by no more than moderate limitation 
of motion, and no more than moderate recurring attacks of 
intervertebral disc syndrome.  Ankylosis was not shown.

4.  On December 9, 2002, the veteran underwent a carpectomy 
of the C4 vertebra and a resection of a subligamentous free-
fragment herniated disc at C3-4, with fusion of the C3-C5 
vertebrae.  For the period from December 9, 2002 to February 
28, 2003, the veteran's cervical spine disability was 
assigned a 100 percent schedular rating (for convalescence 
following surgery), pursuant to 38 C.F.R. § 4.30 (2006).  

5.  Since March 1, 2003, the veteran's cervical spine 
disability has been manifested by flexion of the cervical 
spine to 15 degrees or less, or severe limitation of motion, 
no more than moderate intervertebral disc syndrome, and by no 
incapacitating episodes during the past 12 months.  Ankylosis 
has not been shown.

6.  Since July 8, 2004, the veteran's cervical spine 
disability has been manifested by no more than mild 
incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
February 27, 2001, for the grant of service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2006).

2.  For the period from February 27, 2001 to December 8, 
2002, the criteria for a rating in excess of 20 percent for a 
cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5290, 5293 (2001).

3.  Since March 1, 2003, the criteria for a rating in excess 
of 30 percent for the orthopedic manifestations of the 
veteran's cervical spine disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, 4.72, DCs 5290, 5293 (2002 and 2003), 5243 
(2006).  

4.  The criteria for a 20 percent disability rating for the 
neurological manifestations of the veteran's cervical spine 
disability have been met since July 8, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, DC 8510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran filed his claim for service connection for a 
cervical spine disability on February 27, 2001, more than one 
year after his separation from active service in April 1970, 
and from the Army National Guard in December 1996.  Where a 
claim has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that the veteran was 
diagnosed with degenerative disc disease of the cervical 
spine and a disc protrusion at C3-4 at least as early as 
February 1996.  Thus, the later date is the date the claim 
for service connection was received.  It is significant that 
while the disability in this case may have existed for 
several years, a claim must be filed in order for any type of 
benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for a 
cervical spine disability was filed prior to February 27, 
2001, the Board finds no evidence of there being such a 
claim.  The only correspondence from the veteran received by 
VA prior to his February 27, 2001 claim is a May 1994 request 
for a waiver of recovery of overpayment.  Nowhere in this 
correspondence did the veteran assert entitlement to service 
connection for a cervical spine disability.

In this case, the veteran has been granted an effective date 
of service connection for  a cervical spine disability as of 
the date of the receipt of his claim on February 27, 2001.  
There is no legal entitlement to an earlier effective date.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for a 
cervical spine disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the rating initially assigned for 
his cervical spine disability on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2006).  The guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements are 
provided in Plates I, II, and V under 38 C.F.R. § 4.71a 
(2006).  For VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The regulations for rating disabilities of the spine have 
twice been revised during the pendency of this appeal, 
effective September 23, 2002; and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria in the 
rating decisions and August 2004 statement of the case.  The 
applicable rating criteria were provided for in the August 
2004 statement of the case.  The Board's following decision 
results in no prejudice to the veteran in terms of lack of 
notice of the regulatory revisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has evaluated the veteran's cervical spine disorder 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2006).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

The Board now turns to the various stages for consideration.
1.  February 27, 2001 to December 8, 2002

From February 27, 2001 to December 8, 2002 the veteran's 
cervical spine disability was rated 20 percent disabling 
under DC 5293 for moderate recurring attacks of 
intervertebral disc syndrome.  Diagnostic Code 5290, which 
contemplated limitation of motion of the cervical spine, is 
also applicable for this period.  38 C.F.R. § 4.72, DC 5290 
(2001).  It has neither been contended nor shown that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the cervical spine (DC 5287).  38 C.F.R. § 4.72, 
DCs 5285, 5286, 5287 (2001).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable for 
this period.

Under the old schedular criteria of DC 5290, a 20 percent 
disability rating was warranted for moderate limitation of 
motion of the cervical spine, and a maximum 30 percent 
disability rating was warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.72, DC 5290 
(2001).  VA and private treatment records dated from February 
2001 to December 8, 2002 demonstrate that the veteran 
periodically complained of discomfort associated with his 
neck, although complaints associated with limitation of 
motion of the neck were infrequent.  These clinical records 
do not contain measurements of the range of motion of the 
veteran's neck.  The veteran underwent VA examination in 
September 2001.  Physical examination revealed 90 degrees of 
forward flexion, 70 degrees of extension, 45 degrees of 
bilateral bending and 90 degrees of bilateral rotation.  
There was no pain on the above ranges of motion, according to 
the examiner.  There was no postural deformity or guarding of 
the muscles of the neck.  

At the time of the above examination, the veteran had greater 
than full forward flexion of the cervical spine, greater than 
full extension of the cervical spine, full lateral bending of 
the cervical spine, and greater than full rotation of the 
cervical spine.  As the veteran's ranges of motion with 
respect to forward flexion, extension, and rotation were 
greater than full, and his lateral bending was full, the 
Board finds that the restriction in the range of motion of 
his neck was no more than moderate.  As the range of motion 
of his neck has at no time been shown to be in the severely 
limited range, he is not entitled to an increased rating of 
30 percent under this diagnostic code.  

While the examiner did not specifically address whether the 
veteran demonstrated additional range of motion lost due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the 
veteran's neck would be severely restricted by pain or other 
factors.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the neck is severely 
limited in motion.  Thus, a rating in excess of 20 percent in 
not warranted on this basis either.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome,  would entitle the veteran to a 
rating higher than 20 percent, the evidence for consideration 
includes VA and private treatment records dated from February 
2001 to December 8, 2002, and a report of VA examination 
dated in September 2001.  These records show that the veteran 
complained of burning, tingling, and numbness that radiated 
from his neck to his shoulders, worse on the left than on the 
right.  On examination in September 2001, however, no 
radiculopathy associated with the cervical spine was found.  
Records dated in September 2002 show that his deep tendon 
reflexes were intact, bilaterally, and that he had good 
muscle strength, bilaterally.  His sensory perception, 
however was diminished.

While the veteran has complained of sensory abnormalities 
related to his neck disability, the findings in the medical 
records dating from February 2001 to December 8, 2002 do not 
support a conclusion that the veteran had radiculopathy, or 
that he had any other neurological symptoms amounting to 
severe recurrent attacks of intervertebral disc syndrome with 
intermittent relief.  The veteran is thus not entitled to a 
rating higher than 20 percent for his neck disability under 
the old schedular criteria of DC 5293 for this period.  There 
is also no evidence of any incapacitating episodes during 
this period to warrant a higher rating under the DC 5293, 
effective September 23, 2002.  38 C.F.R. § 4.71a, DC 5293 
(2003).   

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his cervical spine disability for 
this period.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert. v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

2.  December 9, 2002 to February 28, 2003

The veteran underwent surgery on his cervical spine on 
December 9, 2002.  The RO granted a temporary 100 percent 
rating (for convalescence following surgery), effective from 
December 9, 2002 to February 28, 2003.  See 38 C.F.R. § 4.30.  
The 100 percent rating in effect during this period is the 
maximum rating possible under all potentially applicable 
rating criteria; the veteran cannot be awarded more than 100 
percent under schedular criteria at any given time.  See 
38 C.F.R. § 4.71a.  Therefore, the Board need not discuss the 
impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain), before finding that an increased schedular rating for 
a cervical spine disability is not warranted for this period.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

3.  March 1, 2003 to the Present

Since March 1, 2003, the veteran's cervical spine disability 
has been rated as 30 percent disabling under DC 5241-5242.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2006).  Diagnostic Code 5241 pertains to spinal fusion.  
Diagnostic Code 5242 pertains to degenerative arthritis of 
the spine. Diagnostic Code 5243, which contemplates 
intervertebral disc syndrome, and 5237, which contemplates 
cervical strain, are also applicable.  38 C.F.R. § 4.71a, 
DCs 5273, 5241, 5242, 5243 (2006).  

Under the old schedular criteria of DC 5290, a maximum 30 
percent disability rating was warranted for severe limitation 
of motion of the cervical spine.  38 C.F.R. § 4.72, DC 5290 
(2002).  As the veteran is already in receipt of a 30 percent 
disability rating for this period, DC 5290 cannot serve as a 
basis for an increased rating.

In evaluating whether the veteran is entitled to a rating 
higher than 30 percent under the more specific numerical 
criteria found under the revised spinal regulations, the 
Board finds that he is not.  For a higher rating of 40 
percent under the new criteria, the veteran must have 
unfavorable ankylosis of the entire cervical spine.  As the 
veteran was shown on VA examination in July 2004 to have 15 
degrees of forward flexion, 0 degrees of extension, 20 
degrees of rotation to the right, and 25 degrees to the left, 
and clinical records dated to January 2007 show that he was 
able to bend his neck, unfavorable ankylosis of the cervical 
spine has not been demonstrated.  Accordingly, he is not 
entitled to a higher rating of 40 percent under DC 5237, 
which contemplates cervical strain.  38 C.F.R. § 4.71a, DC 
5237 (2006).

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome,  would entitle the veteran to a 
rating higher than 30 percent, the evidence for consideration 
includes VA and private treatment records dated from March 
2003 to January 2007, and reports of VA examination dated in 
July 2004 and July 2005.  The record reflects that the 
veteran began to complain of pain and numbness in his left 
upper extremity shortly after his spinal fusion.  In October 
2003, he was scheduled for a nerve conduction study, which he 
was unable to tolerate.  As a result, the testing was 
stopped, and no diagnosis was made.  While the veteran 
continued to complain of pain and numbness radiating from his 
neck into his left upper extremity, no formal diagnosis was 
made until he underwent VA examination in July 2004.  At that 
time, deep tendon reflexes were symmetrical but he was found 
to have decreased strength (3-5/5) in the left upper 
extremity, without evidence of muscle atrophy.  He was 
diagnosed with radiculopathy in the C4 dermatome.  On VA 
examination in July 2005, his deep tendon reflexes were found 
to be absent, and he was found to have decreased sensation 
along the C3-C4 dermatome.  Treatment records dated to 
January 2007 show that he has continued to complain of pain 
and numbness in the left upper extremity.  

While the veteran has complained of sensory abnormalities 
related to his neck disability, the findings in the medical 
records dating from March 2003 to January 2007 do not support 
a conclusion that the veteran has radiculopathy or other 
neurological symptoms amounting to severe recurrent attacks 
of intervertebral disc syndrome with intermittent relief.  
The veteran has decreased sensation and 3-5/5 strength in his 
upper left extremity, but no evidence of muscle atrophy.  The 
veteran is thus not entitled to a rating higher than 30 
percent for his neck disability under the old schedular 
criteria of DC 5293. 

As noted above, the code relating to intervertebral disc 
syndrome was amended, effective September 23, 2002.  After 
September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a higher rating of 40 percent is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least four weeks but less than six 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than four weeks but less than six weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to a rating higher than 30 
percent under this version of this diagnostic code.

A September 2003 revision to the intervertebral disc syndrome 
code stated that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, Note 2 (2003-04).

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, the July 2004 
report of VA examination shows 15 degrees of forward flexion, 
0 degrees of extension, 20 degrees of rotation to the right, 
and 25 degrees to the left.  These measurements would warrant 
a rating of 30 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula -favorable ankylosis of the cervical spine, 
unfavorable ankylosis of the entire cervical spine, or 
favorable or unfavorable ankylosis of the entire spine - are 
not shown.  38 C.F.R. § 4.71a, DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  

The Board finds that the veteran's left upper extremity 
radiculopathy may be rated under the provisions of 38 C.F.R. 
Part 4, DC 8510, as analogous to impairment of the upper 
radicular nerve (5th and 6th cervicals).  Complete paralysis 
of the upper radicular group (fifth and sixth cervicals), 
with all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected, warrants a 
70 percent rating for the major extremity and a 60 percent 
rating for the minor extremity.  Incomplete paralysis is 
evaluated as follows:  for severe incomplete paralysis, 50 
percent for the major extremity, and 40 percent for the minor 
extremity is warranted; for moderate incomplete paralysis, 40 
percent for the major extremity and 30 percent for the minor 
extremity is warranted; and for mild incomplete paralysis, 20 
percent is warranted for either extremity.  38 C.F.R. 
§ 4.124a, DC 8510.

The evidence in this case indicates that the veteran is left 
handed.  As the veteran experiences radiculopathy in the 
upper left extremity, the Board will apply the criteria 
applicable to the major extremity.

In this case, although the veteran has described his 
radiculopathy symptoms of the left upper extremity as 
recurrent, the Board finds that the objective medical 
evidence shows them to be more intermittent in nature.  
Examination of the left upper extremity has consistently 
demonstrated decreased sensation.  However, only minimal 
weakness has been demonstrated.  The Board thus finds that 
the veteran's left upper extremity radiculopathy symptoms are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the upper radicular nerve (5th and 6th cervicals) 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to a separate 20 percent rating for 
the neurological manifestations of left upper extremity 
radiculopathy under DC 8510, but no higher, since July 8, 
2004, when radiculopathy was first formally diagnosed.  The 
Board finds no evidence of organic changes, such as muscle 
atrophy, trophic changes, etc., that would warrant a higher 
rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's cervical spine 
disability have warranted no more than a 30 percent rating 
since March 1, 2003.  The Board also finds that the 
neurological manifestations of the veteran's cervical spine 
disability have warranted no more than a 20 percent rating 
since July 8, 2004, when radiculopathy was first formally 
diagnosed.  The "benefit-of-the-doubt" rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001; rating 
decisions in November 2001, January 2004, August 2004, and 
January 2007; and a statement of the case in August 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.















ORDER

An effective date earlier than February 27, 2001, for the 
grant of service connection for a cervical spine disability 
is denied.

An initial rating in excess of 20 percent for a cervical 
spine disability, for the period from February 27, 2001 to 
December 8, 2002, is denied.

An initial rating in excess of 100 percent for a cervical 
spine disability, for the period from December 9, 2002 to 
February 28, 2003, is denied.

An initial rating in excess of 30 percent for the orthopedic 
manifestations of a cervical spine disability, for the period 
since March 1, 2003, is denied.

A 20 percent rating for neurological manifestations of the 
cervical spine disability is granted, for the period since 
July 8, 2004.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


